Citation Nr: 1550598	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2015 the Board remanded the case back to the RO to perform an additional VA examination to include an audiogram.  After further developing the record in compliance with the remand instructions, the RO referred the matter back to the Board.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The weight of the evidence indicates that the Veteran does not have a left ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with three VA examinations (two in December 2010 and one in July 2015; the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unfortunately, in each case, the examiners found that the Veteran's audiogram test results were inconsistent, and, in spite of the examiners' instructions and encouragement, the Veteran showed no improvement.  The examiners found the test results invalid and unreliable in all three examinations, and, consequently, they did not report them.  

The Board notes that the Veteran objected to the characterization that he was uncooperative with the audiogram regiment when this matter was previously before the Board in March 2015.  Specifically, the Veteran asserted that he had been unable to understand instructions from the VA examiner because he could not see her speaking.  The Veteran claims that he has relied upon lip-reading to communicate for years, and he was thus unable to understand testing instructions conveyed into a sound-proof booth.  

As a result, the Board remanded the matter for another VA examination to include another audiogram.  Unfortunately, the results were no different this third occasion.  After the third VA examination in July 2015, the examiner determined that the inconsistency of the Veteran's answers was indicative of his failure to assert his maximal effort during the audiogram.  While the Board regrets that satisfactory results have not been obtainable, the Board notes that "the duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has been informed of the problems with his previous examinations, but once again he failed to participate in the examination process to the point that reliable results could be obtained.  The duty to assist does not compel VA to provide examinations until the Veteran complies with the examination instructions.  As such, while it is regrettable that usable results have not resulted from the three audiometric tests that have been administered, the duty to assist has been satisfied.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss Left Ear

The Veteran contends that he is entitled to service connection for hearing loss in his left ear.  The Veteran first claimed raised a claim for service connected hearing loss upon separating from service.  A review of his service treatment records suggest that his hearing may have declined in-service.  The Veteran's audiometric findings at his March 1970 enlistment examination found no hearing thresholds in excess of 5 decibels.  An August 1970 audiometric examination, however, found left ear perception thresholds of 25 decibels at 250 and 4,000 hertz, 20 decibels at 500 and 2,000 hertz, and 15 decibels at 1,000.  A June 1973 VA audiological examination found air conduction hearing thresholds of 10 decibels in the Veteran's left ear at 250 and 500 hertz, 5 decibels at 2,000 hertz, 20 decibels at 2,000 hertz, and 30 decibels at 4,000 hertz.  On bone conduction testing, the Veteran's perception threshold at 2,000 hertz was 15 decibels; other findings were unchanged.  

At the time the Veteran was granted service connection for hearing loss in his right ear, but not the left.  The Veteran's current claim originated when the Veteran filed for service connection for hearing loss in his left ear in October 2010.  As previously noted, the Veteran was examined at VA facility twice in December 2010.  In both cases, the VA examiner noted that audiometric test results were inconsistent, and did not appear to reflect maximal effort, despite reinstruction and encouragement throughout testing.  Poor reliability was noted between test results.  Testing results were considered invalid, and the examiner recommended against further efforts to obtain an audiometric examination.

Also as previously noted, the Veteran was examined again in July 2015.  Once again examiner determined that the Veteran's responses were inconsistent, and that his responses did not appear to reflect maximal effort.  The examiner noted that the Veteran might very well have some hearing loss in his left ear, but not to the degree that he was admitting.  The examiner ultimately concluded that the Veteran's test results were invalid and unreliable.

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence at hand, the VA examiner noted in the July 2015 examination that the Veteran had experienced some hearing loss.  Nevertheless, the Veteran has been examined three times in as many years, and all three times the examiners have indicated that the results were invalid.  The objective auditory measurements before the Board, or rather the lack of them, simply are not sufficient to indicate that the Veteran meets the objective auditory criteria to be entitled to service connection for hearing loss in his left ear for the purposes of a VA disability rating.  

VA treatment records and Social Security Administration (SSA) records have been reviewed, but no audiometric test results are of record establishing hearing loss in the left ear.

Accordingly, the Veteran has not been shown to have a current diagnosis of hearing loss in his left ear for the purposes of VA rating criteria.

While the Veteran clearly believes he has hearing loss in his left ear, he lacks the medical training and expertise to establish that he has hearing loss in his left ear for VA purposes as this requires clinical testing.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements alone do not establish the presence of a hearing loss disability in his left ear for VA purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis hearing loss for the purposes of VA rating criteria, the Veteran lacks the evidence necessary to substantiate his claim for service connection.

Although the Board is sympathetic to the Veteran's claims, the Board finds that the weight of the probative evidence of record simply fails to establish hearing loss in the left ear for VA purposes.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, entitlement to service connection for hearing loss of the left ear is denied.




ORDER

Service connection for left ear hearing loss is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


